Case: 20-30048      Document: 00516096581           Page: 1    Date Filed: 11/17/2021




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 17, 2021
                                     No. 20-30048
                                                                         Lyle W. Cayce
                                                                              Clerk
   Darvin Castro Santos,

                                                              Plaintiff—Appellant,

                                        versus

   Craig White, Major; John Wells, Captain;
   Allen Verret, Colonel; Ashley Martell, Lieutenant,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                               No. 3:16-CV-598


   Before Smith, Stewart, and Willett, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Darvin Santos, an inmate at the Elayn Hunt Correctional Center in
   Louisiana, sued prison officials under 42 U.S.C. § 1983, asserting that they
   had used excessive force against him in violation of his constitutional rights.
   The district court granted summary judgment for the defendants, deter-
   mining that Santos’s claims were barred by Heck v. Humphrey, 512 U.S. 477
   (1994). In doing so, the court relied on prison disciplinary reports that con-
   tradicted Santos’s allegations.
          Santos appeals both the district court’s determination based on Heck
Case: 20-30048      Document: 00516096581          Page: 2     Date Filed: 11/17/2021




                                    No. 20-30048

   and its consideration of the disciplinary reports, which he claims are hearsay.
   For the reasons given below, we affirm the district court’s decision to admit
   the reports but vacate and remand for further proceedings with regard to the
   application of Heck.

                                         I.
          Santos was walking to his cell when, he alleges, he witnessed six prison
   officers beating another inmate. Santos intervened, imploring the officers to
   stop the beating. The officers, including Colonel Allen Verret, Major Craig
   White, and Lieutenant Ashley Martell, told him to mind his business before
   ultimately turning their attention to him as the focus of their beating. He
   claims that he was knocked to the ground, hit, kicked, choked, handcuffed
   and dragged in a manner that caused his head to hit poles in the walkway. He
   was then placed in a shower cell, where Captain John Wells sprayed him in
   the face with a chemical agent, ordered him to strip naked, and sprayed him
   again with the chemical agent in the genitals and anus. After prohibiting
   Santos from taking a shower to wash off the chemical, the officers ordered
   him to put on his jumpsuit and escorted him to another area, where Wells cut
   Santos with a knife and threatened to kill him. Santos was ultimately trans-
   ferred to a medical center where, he alleges, he was denied any real medical
   attention.
          This version of events is contradicted by the findings of prison officials
   who investigated. According to their narrative, Santos approached the offi-
   cers in a threatening manner and then physically attacked them. Despite ini-
   tially being restrained, he remained uncooperative and violent, at one point
   striking Wells hard enough to break his dentures. His actions necessitated
   the use of a chemical agent to gain compliance, though after it was used he
   ceased resisting. Based on the incident, a prison disciplinary board concluded
   that Santos was guilty of nine violations: three “Defiance” violations, four
   “Aggravated Disobedience” violations, one “Property Destruction” viola-




                                          2
Case: 20-30048      Document: 00516096581          Page: 3    Date Filed: 11/17/2021




                                    No. 20-30048

   tion, and one “Unauthorized Area” violation. He was disciplined accord-
   ingly, including by the forfeiture of 180 days of good-time credit.

                                        II.
          Having exhausted his administrative remedies within the prison
   system, Santos sued White, Wells, Verret, and Martell under § 1983, claim-
   ing that they had subjected him to corporal punishment and excessive force
   while seizing and detaining him, thus violating his Fourth, Eighth, and Four-
   teenth Amendment rights. He sought money damages.
          The defendants moved for summary judgment, averring that the
   incompatibility between Santos’s claims and the findings of the disciplinary
   board meant that the suit was barred by Heck. Santos opposed the motion
   and moved to strike the investigative and disciplinary reports as hearsay.
          Granting summary judgment for the defendants, the court first con-
   cluded that, because Santos’s disciplinary violations resulted in the loss of
   good-time credits, those findings were “convictions” for purposes of the
   Heck bar. It considered the contradictions between Santos’s allegations and
   the reports that had accompanied his disciplinary sanctions and concluded
   that a ruling in Santos’s favor “would directly challenge the validity of his
   convictions.” Heck thus barred the consideration of Santos’s claims in a
   § 1983 suit.
          The district court also denied Santos’s motion to strike the prison
   officers’ reports. The court reasoned that those reports were not offered for
   the truth of their contents but rather to provide a record of the disciplinary
   board’s findings.

                                       III.
          On appeal, Santos challenges the summary judgment with regard to
   his Eighth Amendment claims. He contends that his claims are not barred
   by Heck and that the court erred by not excluding the prison disciplinary




                                          3
Case: 20-30048      Document: 00516096581           Page: 4    Date Filed: 11/17/2021




                                     No. 20-30048

   reports as hearsay. Summary judgment is a determination of law that we
   review de novo. Austin v. Kroger Tex., L.P., 864 F.3d 326, 328 (5th Cir. 2017)
   (per curiam). In doing so, we view all facts in the light most favorable to the
   non-moving party, here Santos, and draw all reasonable inferences in his
   favor. Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
   We conclude that the district court was correct in its decision to consider the
   disciplinary reports, but we vacate and remand its determination that San-
   tos’s claims were Heck-barred.

                                        IV.
          The application of Heck to § 1983 claims by prisoners is a subject that
   we examine today in No. 20-30218, Gray v. White, and a fuller discussion can
   be found in Part IV of that opinion. Here, we only briefly summarize the
   governing law before applying it to Santos’s claims.
          Section 1983 creates a cause of action against individuals who, under
   color of state law, deprive the plaintiff of his constitutional rights. To decide
   an Eighth Amendment claim based on excessive force, a court must deter-
   mine “whether force was applied in a good-faith effort to maintain or restore
   discipline, or maliciously and sadistically to cause harm.” Hudson v. McMil-
   lan, 503 U.S. 1, 7 (1992). But under Heck, a prisoner may not “seek[] dam-
   ages in a § 1983 suit” if “a judgment in favor of the plaintiff would necessarily
   imply the invalidity of his conviction or sentence.” Heck, 512 U.S. at 487.
   The fundamental rationale behind the Heck bar is that “[c]hallenges to the
   validity of any confinement or to particulars affecting its duration are the
   province of habeas corpus,” whereas “requests for relief turning on circum-
   stances of confinement may be presented in a § 1983 action.” Muhammad v.
   Close, 540 U.S. 749, 750 (2004) (per curiam) (emphasis added).
          Because Heck applies to the duration of confinement, it applies not
   just to criminal convictions but also to prison disciplinary rulings that “re-
   sult[] in a change to the prisoner’s sentence, including the loss of good-time




                                          4
Case: 20-30048      Document: 00516096581            Page: 5   Date Filed: 11/17/2021




                                      No. 20-30048

   credits.” Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998) (en banc). Heck
   therefore bars claims that would, if accepted, “negate” a prison disciplinary
   finding that had resulted in the loss of good-time credits. Bourne v. Gunnels,
   921 F.3d 484, 491 (5th Cir. 2019).
          Meanwhile, Heck is not “implicated by a prisoner’s challenge that
   threatens no consequence for his conviction or the duration of his sentence.”
   Muhammad, 540 U.S. at 751. Rather, a claim is barred only if granting it
   “requires negation of an element of the criminal offense or proof of a fact that
   is inherently inconsistent with one underlying the criminal conviction.” Bush
   v. Strain, 513 F.3d 492, 497 (5th Cir. 2008). The resulting inquiry is “fact-
   intensive” and dependent on the precise nature of the disciplinary offense.
   Aucoin v. Cupil, 958 F.3d 379, 382 (5th Cir.) (quoting Bush, 513 F.3d at 497),
   cert. denied, 141 S. Ct. 567 (2020).
          It is unclear, from the record, whether any of Santos’s claims are
   barred by Heck. In his disciplinary proceeding, Santos was found guilty of
   nine rules violations: three “Defiance” violations, four “Aggravated Dis-
   obedience” violations, one “Property Destruction” violation, and one “Un-
   authorized Area” violation. Though the disciplinary reports list factual find-
   ings, the elements required to find a prisoner guilty of those violations do not
   appear anywhere in the record. It is thus impossible to determine which facts
   were necessary to the disciplinary board’s conclusions. It may be that the ele-
   ments of, for instance, aggravated disobedience would be logically incompati-
   ble with some of Santos’s claims of excessive force, but the record does not
   currently permit that inference.
          Furthermore, not all of the disciplinary board’s findings implicate
   Heck. The board imposed a forfeiture of 180 days of good time for one count
   each of aggravated disobedience, defiance, and property destruction, all aris-
   ing from Santos’s assault on Wells in the Fox-6 D-Tier area of the prison; his
   other violations, including all of those in the shower, resulted in sanctions




                                           5
Case: 20-30048         Document: 00516096581        Page: 6    Date Filed: 11/17/2021




                                     No. 20-30048

   such as loss of canteen and phone privileges. Disciplinary sanctions of that
   type bear on the “circumstances of confinement,” rather than on that con-
   finement’s “validity” or “duration,” and are thus not barred by Heck.
   Muhammad, 540 U.S. at 750. Moreover, the disciplinary board imposed no
   sanctions at all on Santos for actions after the administration of the chemical
   agent in the shower, and it noted that he “complied with orders” after that
   point. Thus, Heck does not bar Santos’s claims from that point onward.
          It is not sufficient to deem Santos’s claims to be “intertwined” with
   his loss of good-time credits. Rather, in applying Heck, a court must bar only
   those claims that are “necessarily at odds with” the disciplinary rulings, and
   only with those rulings that resulted in the loss of good time credits. Aucoin,
   958 F.3d at 383. The defendants have thus not met their burden for summary
   judgment on the current record. Whether the board’s findings related to the
   assault on Wells bar the corresponding claims by Santos must be determined
   by a fact-specific analysis informed by the elements necessary to establish
   those violations.
                                         V.
          Santos also appeals the ruling on the defendants’ exhibits, contending
   that they were inadmissible hearsay. To be considered on summary judg-
   ment, materials must be of a type that can be “presented in a form that would
   be admissible in evidence.” Fed. R. Civ. P. 56(c)(2); see also LSR Consult-
   ing, LLC v. Wells Fargo Bank, N.A., 835 F.3d 530, 534 (5th Cir. 2016). Evi-
   dentiary rulings by trial courts are affirmed unless they constitute abuses of
   discretion. See, e.g., United States v. Pruett, 681 F.3d 232, 243 (5th Cir. 2012)
   (per curiam).
          A statement is hearsay if it is not made while testifying and a party
   “offer[s it] in evidence to prove the truth of the matter asserted” in the
   statement. Fed. R. Evid. 801(c). The reports submitted by the defendants
   were offered to demonstrate that the disciplinary board had found Santos




                                          6
Case: 20-30048      Document: 00516096581           Page: 7     Date Filed: 11/17/2021




                                     No. 20-30048

   guilty of various offenses, not to prove the truth of the matter, that is, that he
   actually had committed the offenses. As with criminal convictions, the Heck
   bar does not, in theory, assume that the prison disciplinary board’s determin-
   ations were true, but only that they cannot be challenged through § 1983. Cf.
   Heck, 512 U.S. at 487 (noting that § 1983 may be used to challenge a con-
   viction or sentence that “has already been invalidated”). The district court
   did not err in considering the exhibits.
                                          ***
          In sum, although the district court was correct in considering the doc-
   uments, Santos’s claims cannot be dismissed as Heck-barred without further
   development of the record to determine which of his allegations would be
   necessarily incompatible with the prison board’s ruling that deprived him of
   good time credits. In light of these conclusions, the summary judgment is
   VACATED and REMANDED. We place no limitation on the matters
   that the court can address and decide on remand. Nor do we suggest how the
   court should rule on which claims are precluded by Heck.




                                           7
Case: 20-30048          Document: 00516096581              Page: 8   Date Filed: 11/17/2021




                                           No. 20-30048

   Don R. Willett, Circuit Judge, concurring in the judgment.
          This case involves an all-too-common set of facts: Appellant (a
   prisoner) claims that Appellees (prison officers) spontaneously and
   unlawfully abused him. Appellees, on the other hand, insist they used lawful
   force to control Appellant’s misbehavior. Though the majority opinion
   reaches the correct conclusion—the district court erred in its unqualified
   dismissal under Heck—I write to emphasize two points of departure.
                                                 I
          First, my colleagues punt on Heck when a hand-off is warranted.
   Could the record have more information? Absolutely. Do we need more? No.
   Heck does not categorically compel an element-by-element inquiry, and the
   majority opinion needlessly complicates things by concluding that the record
   precludes analysis.
          This case is Aucoin redux. 1 Appellant maintains he was subject to
   unprovoked, unlawful violence at every stage of the encounter. 2 But if true,
   he “cannot be guilty of [the offenses for which he lost good-time credit]—in
   direct conflict with his disciplinary conviction.” 3 So we need not dwell on the
   component elements of Appellant’s conviction to determine that most of his
   claims are incompatible with the disciplinary board’s findings.
          Take the claims arising from the pre-shower salvo. The majority
   implies that some of these claims may not be Heck barred. 4 Sure, Heck is not
   “implicated by a prisoner’s challenge that threatens no consequence for . . .




          1
              See Aucoin v. Cupil, 958 F.3d 379 (5th Cir. 2020).
          2
             Cf. id. at 383 (noting plaintiff-appellant “challenge[d] the conviction by
   maintaining his innocence in the events that led up to his disciplinary conviction”).
          3
              Id.
          4
              Ante at 5–6.




                                                 8
Case: 20-30048        Document: 00516096581              Page: 9       Date Filed: 11/17/2021




                                         No. 20-30048

   the duration of his sentence.” 5 But all of Appellant’s pre-shower claims turn
   on the same narrative: He was attacked without provocation. This is
   fundamentally inconsistent with the officers’ account, which prompted
   Appellant’s loss of good-time credit for property destruction, aggravated
   disobedience, and defiance. Most of Appellant’s suit thereby “challenges the
   factual determination that underlies his conviction[s],” 6 meaning most of his
   claims fail.
           But most does not mean all. A portion of Appellant’s suit alleged
   violence unrelated to any supposed need to gain control. Appellant pleaded
   an excessive-force claim against Captain Wells for ordering him to “spread
   his butt cheeks” and spraying him “in the anus with pe[p]per spray.”
   Appellant also pleaded that Captain Wells threatened and cut him with a
   knife after he was “no longer resisting or attempting to flee or, otherwise,
   commit any crime.” These are not trivial details. Neither the incident report
   nor any other summary-judgment evidence provides an iota of justification
   for this alleged force. We are thus left with no circumstance where these
   claims, if proven true, would conflict with Appellant’s disciplinary
   conviction—let alone those portions that impacted the duration of his
   confinement. 7 This is not to say that the elements underlying an




           5
            Muhammad v. Close, 540 U.S. 749, 750–51 (2004) (per curiam) (observing that
   punishments of this type bear on the “circumstances of confinement” rather than its
   “validity” or “duration”); see also, e.g., Bourne v. Gunnels, 921 F.3d 484, 491 (5th Cir.
   2019).
           6
               Id.
           7
             As the majority correctly observes, Appellant was found guilty of nine prison rule
   violations, yet only three (property destruction, aggravated disobedience, and defiance—
   each arising from the initial salvo) resulted in the loss of good-time credit. Ante at 6.




                                                9
Case: 20-30048           Document: 00516096581           Page: 10       Date Filed: 11/17/2021




                                         No. 20-30048

   administrative offense are categorically irrelevant under Heck. 8 But no case,
   until today, suggests this information is an analytical prerequisite. 9
           I nonetheless join the judgment because, as was the case in Aucoin,
   “the district court erred in dismissing all of [Appellant’s] claims under
   Heck.” 10
                                               II
           I must also depart from the majority opinion’s hearsay analysis,
   though my colleagues again reach the correct conclusion. No one seriously
   disputes that “[t]he reports . . . were offered to demonstrate that the
   disciplinary board had found Santos guilty of various offenses, not to prove
   . . . that he actually had committed the offenses.” 11 But this does little more
   than invite the question presented: Why is this not hearsay?
           A prison disciplinary report is an out-of-court statement, 12 and the
   report here was offered by the Appellees “to provide a record of Plaintiff’s
   prison disciplinary convictions” and thus “establish . . . that the Heck
   doctrine bars [relief].” This, at bottom, points to the truth of the matter
   asserted in the disciplinary report: Appellant was found guilty of (and
   punished for) his administrative offenses. Needless to say, the disciplinary


           8
             See, e.g., Ballard v. Burton, 444 F.3d 391, 397–99 (5th Cir. 2006) (analyzing
   elements to determine whether the plaintiff’s prior conviction was fundamentally
   inconsistent with his claim of excessive force).
           9
             The majority’s belief otherwise casts a jaundiced eye on Aucoin, which was
   decided just last year and offered nary a mention of the elements underlying the
   administrative offenses at issue there. See Aucoin, 958 F.3d at 383–84. But our silence was
   understandable: The appellant claimed total innocence, which was “necessarily
   inconsistent with the validity of the [administrative] conviction.” Id. at 383.
           10
                Id. at 383–84.
           11
                Ante at 7.
           12
             See Fed. R. Evid. 801(a) (defining “statement”); cf., e.g., United States v.
   Jimenez, 275 F. App’x 433, 437 n.1 (5th Cir. 2008) (“Police reports are generally excludable
   as hearsay.”).




                                               10
Case: 20-30048        Document: 00516096581                 Page: 11       Date Filed: 11/17/2021




                                             No. 20-30048

   report would be irrelevant if it did not accurately communicate the board’s
   findings. The majority opinion nonetheless suggests that there is only one
   way to offer these statements for their truth: by claiming Appellant actually
   committed the offenses. I disagree. The truth asserted here is that Appellant
   was found guilty and lost good-time credit—not whether this outcome was
   justified.
           But we mustn’t lose the forest for the trees. In the end, the majority
   opinion correctly observes that evidence need not be in admissible form at
   summary judgment. 13 I would thus hold that the defendants could have later
   admitted the challenged evidence under any number of theories. 14 This low
   bar does not compel reversal.
                                         *        *         *
           It is believed that Solon, one of the Seven Sages of Greece, once
   observed that justice would not come to Athens until the unaggrieved were
   as indignant as the oppressed. Whether this case merits indignance is not
   before us. 15 But we are called to determine whether Appellant’s claim is




           13
             See, e.g., LSR Consulting, LLC v. Wells Fargo Bank, N.A., 835 F.3d 530, 534 (5th
   Cir. 2016); accord Fed. R. Civ. P. 56(c)(2).
           14
             Cf., e.g., Autin v. La. Dep’t of Pub. Safety & Corr., No. 20-CV-1214, 2021 WL
   1210471, at *5 (E.D. La. Mar. 31, 2021) (Heck-bar case, admitting disciplinary reports as
   public records); Aucoin v. Cupil, No. 16-00373-BAJ-RLB, 2018 WL 6332831, at *1 n.2
   (M.D. La. Dec. 4, 2018) (Heck-bar case, judicial notice of disciplinary convictions), rev’d
   and remanded on other grounds, 958 F.3d 379 (5th Cir. 2020).
           15
              If faced with this question, perhaps we might pause to note Captain Wells’s
   apparent familiarity with the impact of Heck on civil rights claims. See, e.g., Jacobs v. Wells,
   16-CV-00865-BAJ-EWD, 2019 WL 4170185, at *1 (M.D. La. Sept. 3, 2019) (granting Heck
   dismissal, § 1983 claim against Captain Wells for unlawful use of chemical agents and force
   resulting in a broken ankle and leg); Johnson v. Sharp, No. 05-1244-A, 2007 WL 580667, at
   *2 (M.D. La. Feb. 13, 2007) (granting Heck dismissal, § 1983 claim against then-Sergeant
   Wells for an unprovoked, “vicious beating”); see also, e.g., Gray v. White, __ F.4th __ (5th
   Cir. 2021) (involving Captain Wells, again).




                                                  11
Case: 20-30048     Document: 00516096581            Page: 12   Date Filed: 11/17/2021




                                     No. 20-30048

   beyond the reach of § 1983. It is not. Appellant has the right to present his
   case to a jury, and the district court’s belief otherwise was error.




                                          12